Name: Decision No 4/1999 of the EC-Slovenia Association Council of 30 September 1999 adopting the terms and conditions for the participation of Slovenia in the Community Programme in the field of small and medium-sized enterprises
 Type: Decision
 Subject Matter: European construction;  Europe;  business classification
 Date Published: 1999-11-04

 Avis juridique important|21999D1104(02)Decision No 4/1999 of the EC-Slovenia Association Council of 30 September 1999 adopting the terms and conditions for the participation of Slovenia in the Community Programme in the field of small and medium-sized enterprises Official Journal L 281 , 04/11/1999 P. 0079 - 0081DECISION No 4/1999 OF THE EC-SLOVENIA ASSOCIATION COUNCILof 30 September 1999adopting the terms and conditions for the participation of Slovenia in the Community Programme in the field of small and medium-sized enterprises(1999/709/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, acting in the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part, and in particular Article 106 thereof(1),(1) Whereas according to Article 106 of the Europe Agreement, Slovenia may participate in Community framework programmes, specific programmes, projects or other Community actions, notably in the field of small and medium-sized enterprises;(2) Whereas according to the said Article the terms and conditions for the participation of Slovenia in those activities are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1Slovenia shall participate in the Third Multiannual Programme for Small and Medium-sized Enterprises (SMEs) in the European Union (1997 to 2000) according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2This Decision shall apply for the duration of the programme.Article 3This Decision shall enter into force on the first day of the month following its adoption.Done at Brussels, 30 September 1999.For the Association CouncilThe ChairmanT. HALONEN(1) OJ L 51, 26.2.1999, p. 3.ANNEX ITERMS AND CONDITIONS FOR THE PARTICIPATION OF SLOVENIA IN THE THIRD MULTIANNUAL PROGRAMME FOR SMALL AND MEDIUM-SIZED ENTERPRISES (SMES) IN THE EUROPEAN UNION (1997 TO 2000)1. Slovenia will participate in the activities of the Third Multiannual Programme for Small and Medium-sized Enterprises (SMEs) in the European Union (1997 to 2000) (hereinafter called "programme") in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and time limits laid down in Council Decision 97/15/EC of 9 December 1996 on a third multiannual programme for small and medium-sized enterprises (SMEs) in the European Union (1997 to 2000)(1), and in particular Article 7(1) thereof.2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of Slovenia will be the same as those applicable to eligible institutions, organisations and individuals of the Community.3. Where appropriate, in order to ensure the Community dimension of the programme, transnational projects and activities proposed by Slovenia must include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the programme, taking into account the nature of the various activities, the number of partners in a given project, and the number of countries participating in the programme.4. Slovenia will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the programme (see Annex II). The Association Committee is entitled to adapt this contribution whenever necessary.5. The Member States of the Community and Slovenia will make every effort, within the framework of the existing provisions, to facilitate the free movement and residence of all eligible persons to the programme moving between Slovenia and the Member States of the Community for the purpose of participating in activities covered by the Decision.6. Without prejudice to the responsibilities of the Commission of the European Communities and the Court of Auditors of the European Communities in relation to the evaluation of the programme according to Decision 97/15/EC (Article 6), the participation of Slovenia in the programme will be continuously evaluated on a partnership basis involving Slovenia and the Commission. Slovenia will submit the necessary reports to the Commission and take part in other specific activities set out by the Community in that context.7. Without prejudice to the procedures referred to in Article 4 of Decision 97/15/EC, Slovenia will be invited to coordination meetings on any question concerning the implementation of this Decision prior to regular meetings of the Programme Committee. The Commission will inform Slovenia about the results of such regular meetings.8. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programme, will be one of the official languages of the Community.(1) OJ L 6, 10.1.1997, p. 25.ANNEX IIFINANCIAL CONTRIBUTION OF SLOVENIA TO THE THIRD MULTIANNUAL PROGRAMME FOR SMALL AND MEDIUM-SIZED ENTERPRISES (SMES) IN THE EUROPEAN UNION (1997 TO 2000)1. The financial contribution of Slovenia will cover:- financial support from the programme to the participation of Slovenian entities in activities as defined in Annex I.1,- supplementary costs of an administrative nature related to the management of the programme by the Commission of the European Communities stemming from Slovenia's participation.2. For every year, the aggregated amount of subsidies or any other financial support received from the programme by the Slovenian beneficiaries will not exceed the contribution paid by Slovenia, after deduction of the supplementary administrative costs.Should the contribution paid by Slovenia to the general budget of the European Communities, after deduction of the supplementary administrative costs, be higher than the aggregated amount of subsidies or other financial support received by the Slovenian beneficiaries from the programme, the Commission will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the programme comes to an end, the corresponding amount will be reimbursed to Slovenia.3. Slovenia's annual contribution will be EUR 506324 from 1999. From this sum, an amount of EUR 33124 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Slovenia's participation.4. The financial regulations applicable to the general budget of the European Communities will apply, notably to the management of the contribution of Slovenia.Upon entry into force of this Decision and at the beginning of each following year, the Commission will send to Slovenia a call for funds corresponding to its contribution to the costs under this Decision.This contribution will be expressed in euro and paid into a euro bank account of the Commission.Slovenia will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution will give rise to the payment of interest by Slovenia on the outstanding amount from the due date. The interest rate will correspond to the rate applied by the European Central Bank, for the month of the due date, for its operations in euro increased by 1,5 percentage points.5. Slovenia will pay the supplementary administrative costs referred to in point 3 from its national budget.6. Slovenia will pay EUR 236600 of the remaining costs of its participation in the programme from its national budget.7. Subject to regular PHARE programming procedures, the remaining EUR 236600 will be paid from Slovenia's annual PHARE allocation.